            Case 2:20-cv-02131-JAD-DJA Document 11 Filed 01/07/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
 1
                                     DISTRICT OF NEVADA
 2
      CENTER FOR BIOLOGICAL DIVERSITY,                   )
 3                                                       )
                            Plaintiff,                   )
 4
             v.                                          )
 5                                                       )   No. 2:20-cv-02131-JAD-DJA
      DAVID BERNHARDT, in his official capacity          )
 6    as Secretary of the U.S. Department of Interior;   )   ORDER GRANTING MOTION
 7    AURELIA SKIPWITH, in her official capacity         )   FOR APPEARANCE OF
      as Director of the U.S. Fish and Wildlife          )   GOVERNMENT ATTORNEY
 8    Service; GLEN KNOWLES, in his official             )
      capacity as Field Supervisor of the Southern       )
 9    Nevada Fish and Wildlife Office; U.S. FISH         )
10    AND WILDLIFE SERVICE; WILLIAM                      )        [ECF No. 9]
      DUNKELBERGER, in his official capacity as          )
11    Humboldt-Toiyabe National Forest Supervisor;       )
      and U.S. FOREST SERVICE,                           )
12                                                       )
13                                                       )
                            Defendants.                  )
14                                                       )
15
            Pursuant to the District of Nevada Local Rule IA 11-3, petitioner, Paul Gerald Freeborne,
16
     respectfully represents to the Court that he is a government attorney in the Environment and
17
     Natural Resources Division of the United States Department of Justice. Mr. Freeborne is a
18
19   member in good standing of the bar of the highest Court of the Commonwealth of Virginia

20   (Bar No. 33024). Mr. Freeborne respectfully moves to appear as counsel for Federal Defendants
21
     in the above-captioned action. His contact information is as follows:
22
                    PAUL G. FREEBORNE
23                  Department of Justice
24                  Environment and Natural Resources Division
                    Natural Resources Section
25                  Trial Attorney
                    PO Box 7611
26                  Washington, DC 20044-7611
27                  Tel: (202) 532-5271; Fax: (202) 305-0506
                    paul.freeborne@usdoj.gov
28
                                                     2
           Case
           Case2:20-cv-02131-JAD-DJA
                2:20-cv-02131-JAD-DJA Document
                                      Document11
                                               9 Filed
                                                 Filed01/05/21
                                                       01/07/21 Page
                                                                Page32of
                                                                      of42




 1   DATED: 5th day of January, 2021.
 2
                                            Respectfully submitted,
 3
                                            PAUL E. SALAMANCA
 4                                          Deputy Assistant Attorney General
                                            Environment & Natural Resources Division
 5
 6                                          /s/ Paul G. Freeborne
                                            Paul G. Freeborne
 7                                          Department of Justice
 8                                          Environment and Natural Resources Division
                                            Natural Resources Section
 9                                          Trial Attorney
                                            PO Box 7611
10                                          Washington, DC 20044-7611
11                                          Tel: (202) 532-5271
                                            Fax: (202) 305-0506
12                                          paul.freeborne@usdoj.gov
13
14
15
16           IT IS SO ORDERED.
17           __________________________________
18           U.S. District Judge Jennifer A. Dorsey
             Dated: January 7, 2021
19
20
21
22
23
24
25
26
27
28
                                               3
